Citation Nr: 9916723	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-06 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the period from March 20, 1997, to April 17, 1998, for 
service-connected hearing loss.

2.  Entitlement to an increased disability rating for 
service-connected hearing loss, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 1998 and June 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for hearing loss and assigned an initial rating of 10 percent 
for that disability.  The veteran appealed the initial 
assignment of the rating and, during the course of the 
appeal, the RO granted an increased rating to 30 percent.


FINDINGS OF FACT

1.  In November 1997, the veteran's service-connected hearing 
loss was manifested by an average puretone decibel loss of 55 
and 96 percent speech discrimination in the right ear and by 
an average puretone decibel loss of 105+ and 0 percent speech 
discrimination in the left ear.

2.  An April 1998 private audiological examination report was 
inadequate for VA rating purposes and of less probative 
weight than two VA audiological examination reports.

3.  In June 1998, the veteran's service-connected hearing 
loss was manifested by an average puretone decibel loss of 
62.5 or 63 and 80 percent speech discrimination in the right 
ear and by an average puretone decibel loss of 105+ and 0 
percent speech discrimination in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 TABLES VI and 
VII (1998); 64 Fed. Reg. 25202-25210 (May 11, 1999).

2.  The criteria for an increased disability rating to 40 
percent, but not higher, for service-connected hearing loss 
have been met.  38 U.S.C.A. § 1155 (West 1991); 64 Fed. Reg. 
25202-25210 (May 11, 1999), to be codified at 38 C.F.R. 
§ 4.86(a) (1999); see 38 C.F.R. § 4.85 TABLE VIa (1998); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do otherwise).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

In March 1997, the veteran claimed service connection for 
hearing loss.  On a November 1997 VA Audio examination 
report, the pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
60
70
55
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 0 percent in the left ear.  
In a January 1998 rating decision, the RO granted service 
connection for hearing loss and assigned an initial 
disability rating of 10 percent.  The veteran appealed the 
assignment of the 10 percent rating.

During the course of the appeal, the veteran submitted a 
private audiogram report. The pure tone thresholds, in 
decibels, on the private audiogram were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
80
85
90
84
LEFT
110+
110+
110+
110+
110+

Although the speech discrimination testing on this report was 
not the Maryland CNC speech discrimination test that is used 
by VA in audiometric testing, the testing used revealed 
speech recognition ability of 76 percent in the right ear and 
of 0 percent in the left ear which, as was noted on the 
report, was a "dead ear".

In June 1998, the veteran underwent another VA Audio 
examination.  The pure tone thresholds, in decibels, were 
recorded as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
55
65
75
61
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 0 percent in the left ear.  
In a June 1998 rating decision, the RO granted an increased 
rating for service-connected hearing loss to 30 percent, 
effective from April 17, 1998.

II.  Analysis.
A.  Applicable Law.

In Fenderson v. West, 12 Vet. App. 119 1999, the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because, although the RO 
identified the issue on appeal as an "increased" evaluation 
for service-connected bilateral hearing loss in the March 
1998 SOC, in this case the veteran did two things:  (1) he 
expressed disagreement with the initial rating assigned by 
filing a notice of disagreement in February 1998 with the 
January 1998 rating decision and (2) he submitted an informal 
claim for an increased rating for his service-connected 
hearing loss at the same time that he submitted his April 
1998 VA Form 9 because he submitted a report of a private 
audiogram, dated April 1998.  Because this private audiogram 
is dated after the date of claim, rather than before the date 
of claim, it is not relevant to the issue of whether the 
February 1998 rating decision had erred, based on evidence 
extant prior to that rating decision, in assigning the 
initial disability rating, but rather the evidence is 
relevant to whether an increase in severity is shown since 
the February 1998 rating decision determined the initial 
rating.

Therefore, because this case concerned both an original 
rating and an increased rating, the Board concludes that the 
RO did not err in the way that it characterized the issue on 
the statement of the case.  In so concluding, the Board notes 
that, more importantly, the RO's March 1998 SOC provided the 
appellant with the appropriate applicable regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluation for the service-connected 
hearing loss.  Consequently, the Board sees no prejudice to 
the appellant in recharacterizing the issues on appeal to 
properly reflect the appellant's disagreement with the 
initial disability evaluation assigned for his service-
connected condition as well as his subsequent claim for an 
increased rating and a change in the rating during the course 
of the appeal based on the "facts found" or the "date 
entitlement arose", as depicted by relevant medical evidence 
which evolved during the appeal period and post-dated the 
February 1998 rating decision.  Bernard v. Brown, 4 Vet. App. 
384 (1993); see 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(o)(1) (1998); see also 38 C.F.R. § 3.157(b)(2) 
(1998).

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1998); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  To put it simply, 
there is very little judgment involved in determining the 
rating for service-connected hearing loss.  The law's 
provisions are clear and precise.  If the numbers on 
audiometric tests reflect findings equivalent under the law 
to a 10 percent rating, a 10 percent rating is assigned; if 
the numbers show the equivalent of a 30 percent rating, a 30 
percent rating is assigned; etc.  Audiometric testing results 
are dispositive evidence for a claim for an increased 
disability rating for hearing loss.  This is not to say that 
the assignment of a rating cannot be in error.  An error may 
occur, for example, in transposing the numeric designations 
from the audiometric examination reports into the legal 
designation of a rating as provided in the VA Schedule for 
Rating Disabilities.  38 C.F.R. § 4.85 (1998).

The Board notes that certain regulations in the VA Schedule 
for Rating Disabilities pertaining to the evaluation of 
hearing impairment were revised during the pendency of this 
appeal and became effective on June 10, 1999.  64 Fed. Reg. 
25202-25210 (May 11, 1999); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  However, the 
provisions in Tables VI, VIa, and VII did not change.

B. Initial Rating In Excess Of 10 Percent
For The Period From March 20, 1997, To April 17, 1998,
For Service-Connected Hearing Loss.

Under the provisions in effect before the revisions to the 
regulations governing the evaluation of hearing impairment, 
the findings on the November 1997 VA Audio examination 
resulted in a 10 percent rating.  Specifically, an average 
puretone decibel loss of 55 in the right ear and 96 percent 
discrimination resulted in a "I" under TABLE VI and an 
average puretone decibel loss of 105+ in the left ear and 0 
percent discrimination resulted in a "XI" under TABLE VI.  
38 C.F.R. § 4.85, TABLE VI (1998).  A "I" and a "XI" 
resulted in a 10 percent rating under TABLE VII.  38 C.F.R. 
§ 4.85, TABLE VII (1998).

Under the revisions to the regulations, either TABLE VI or 
TABLE VIa may be used to determine the Roman numeral 
designation "[w]hen the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more" or "[w]hen the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz . . . ."  64 Fed. Reg. 25202-25210 (May 11, 
1999), to be codified at 38 C.F.R. § 4.86(a), (b) (1999).  
The results from the November 1997 did not reflect either of 
these situations, and therefore only TABLE VI and not TABLE 
VIa is for application to the findings on the November 1997 
examination report.  Accordingly, the Board concludes that, 
based on this examination report, the RO correctly calculated 
an initial rating of 10 percent for service-connected hearing 
loss.

Although the veteran submitted evidence, specifically, an 
April 1998 private audiological examination report, with his 
VA Form 9 pertaining to his appeal of the initial disability 
rating, this evidence is not relevant to the RO's January 
1998 rating decision's determination that, at the time of the 
January 1998 decision, the service-connected hearing loss was 
10 percent disabling because the private audiogram is dated 
after the RO's January 1998 rating decision.  Fenderson, 12 
Vet. App. at 126 (noting that, there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . .") (emphasis in original).  However, the 
submission of this private audiogram was correctly viewed by 
the RO as an informal claim for an increased rating in the 
service-connected condition.  38 C.F.R. § 3.157(b)(2) (1998).

C.  Increased Disability Rating For Service-Connected Hearing 
Loss,
Currently Rated As 30 Percent Disabling.

The April 1998 private audiological examination, submitted in 
April 1998 when the veteran submitted his VA Form 9 
substantive appeal pertaining to his appeal of the initial 
rating assigned by the January 1998 rating decision, did not 
employ the Maryland CNC speech discrimination report, and 
therefore the Board concludes that it is inadequate for 
rating purposes.  Although in the revisions to the 
regulations, effective June 10, 1999, the use of the Maryland 
CNC speech discrimination test by VA in calculating ratings 
for hearing loss has been expressly stated, that test has 
been used in coordination with the VA rating schedule 
criteria for assessing hearing impairment since 1987.  See 64 
Fed. Reg. 25202-25210 (May 11, 1999) ("The Maryland CNC 
speech discrimination test and the puretone threshold average 
determined by an audiometry test was established by 
regulation on the evaluation of hearing loss published in the 
Federal Register on November 18, 1987.), to be codified at 38 
C.F.R. § 4.85(a) (1999).

Moreover, the puretone thresholds, recorded in decibels, for 
the right ear vary somewhat from those recorded on the two VA 
Audio examinations, one conducted before the private testing 
and one conducted after it.  Therefore, even if the Board 
were not finding that the April 1998 private testing was 
inadequate for rating purposes because the Maryland CNC 
speech discrimination test was not employed, the Board would 
assign more probative weight to the two examination reports 
whose findings were consistent with each other rather than to 
the one whose findings deviated from the others.  
Nevertheless, the submission of the report constituted an 
informal claim for an increased rating since the veteran was 
rated 10 percent in the January 1998 rating decision and 
therefore the date that it was received by the RO was used as 
the effective date for an increased rating when an increase 
in severity was later confirmed by a VA examination that was 
adequate for rating purposes.  38 C.F.R. § 3.157(b)(2) 
(1998); see also VAOGCPREC 12-98, at 2 (Sept. 23, 1998) 
(paraphrasing the opinion request from the Under Secretary of 
Benefits as stating that "when a veteran submits a claim for 
increased rating and a subsequent VA examination 
substantiates the increased disability, the Veterans Benefits 
Administration (VBA) awards increased compensation effective 
date of the claim.").

With regard to the June 1998 VA Audio examination, the Board 
notes that, although it appears that the audiologist erred in 
calculating the average puretone decibel loss for the right 
ear, the error was not significant in determining the rating 
assigned for the hearing impairment based on these 
examination results.  The puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
was 55, 55, 65, and 75 for an average of 62.5 or 63.  (The VA 
examination report shows "61" as the average.).  Speech 
discrimination was 80 percent so that the right ear would be 
assigned a Roman numeral "IV" under TABLE VI.  Together with 
the "XI" for the left ear, these findings result in a 30 
percent rating under TABLE VII which is the rating that the 
RO assigned in its June 1998 rating decision.  38 C.F.R. 
§ 4.85 (1998).

However, the Board notes that, under the newly revised rating 
criteria -- where either TABLE VI or TABLE VIa may be used to 
determine the Roman numeral designation "[w]hen the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more" -- TABLE 
VIa may be employed in this case rather than TABLE VI because 
the puretone thresholds are each 55 decibels or more for both 
the right and the left ear.  64 Fed. Reg. 25202-25210 (May 
11, 1999), to be codified at 38 C.F.R. § 4.86(a), (b) (1999).  
Although the use of TABLE VIa does not affect the Roman 
numeral designation for the left ear -- which remains "XI", 
an average decibel loss of 63 in the right ear results in  
"V" rather than "IV" under TABLE VIa.  This difference 
results in a 40 percent disability rating being warranted 
under TABLE VII rather than a 30 percent rating.  Under the 
rule in Karnas v. Derwinski, the Board will apply the new 
version of the law to this case because that results in a 
more favorable current rating, i.e., 40 percent, for the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (holding that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provides otherwise or permits the Secretary 
to do otherwise).  Accordingly, the Board concludes that an 
increased disability rating to 40 percent, but not higher, 
for service-connected hearing loss is warranted in this case.  
64 Fed. Reg. 25202-25210 (May 11, 1999), to be codified at 38 
C.F.R. § 4.86(a), (b) (1999); 38 C.F.R. § 4.85 TABLES VIa and 
VII (1998).



	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for the period from 
March 20, 1997, to April 17, 1998, for service-connected 
hearing loss is denied.

An increased disability rating for service-connected hearing 
loss, to 40 percent, but not higher, is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

